1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    JESSICA GANDARA
     Certified Law Student
4    Office of the Federal Defender
     801 “I” Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
6    rachelle.barbour@fd.org
7    Attorneys for Defendant
     RICHARD SERRELL
8
9
                                  IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                             )   Case No. 2:12-CR-00198-MCE
                                                           )
13   Plaintiff,                                            )   MOTION FOR EARLY TERMINATION OF
                                                           )   SUPERVISED RELEASE
14   vs.                                                   )
                                                           )
15    RICHARD SERRELL                                      )   Judge: Hon. Morrison C. England
                                                           )
16   Defendant.                                            )
                                                           )
17                                                         )
18     I.    INTRODUCTION
19           Mr. Serrell hereby moves the Court to terminate his term of supervised release pursuant
20   to 18 U.S.C. § 3583(e)(1). The thirty-six month term of supervised release began on July 17,
21   2017 and is scheduled to be completed on July 17, 2020. Mr. Serrell has completed over twenty-
22   one months of his supervisory term. His Probation Officer, Jenna Russo, has reviewed this
23   motion and indicated that she does not oppose. The Government has also reviewed this motion
24   and indicated that it does not oppose. Accordingly, no hearing has been requested.
25    II.    APPLICABLE LAW
26           Title 18, section 3583(e)(1) of the United States Code authorizes the Court to terminate a
27   defendant’s term of supervised release at any time after the expiration of one year of supervision
28

      Motion for Early Termination of Supervised Release        -1-                              U.S. v Richard Serrell
                                                                                                 2:12-CR-00198-MCE
1    if the Court is “satisfied that such action is warranted by the conduct of the defendant released
2    and the interest of justice.”
3
              Section 3583(e) directs the Court to consider the purposes of sentencing set forth in 18
4
     U.S.C. § 3553(a)(1) (nature and circumstances of offense, and history and circumstances of
5
     defendant); 3553(a)(2)(b)(adequate deterrence to criminal conduct); 3553(a)(2)(C) (protect
6
7    public from further crimes of defendant); (a)(2)(D)(provide needed training, care, or treatment);

8    (a)(4) (kinds of sentence available); (a)(5) (policy statements); (a)(6) (avoid unwarranted
9    disparities); and (a)(7) (restitution).
10
              Pursuant to the Guide to Judiciary Policy, there is a presumption in favor of
11
     recommending early termination for supervisees after the first eighteen months if they are not
12
     “career violent and/or drug offenders, sex offenders, or terrorists,” if they “present no identified
13
14   risk to the public or victims,” and if they are “free from any moderate or high severity

15   violations.” Guide to Judiciary Policy, Vol. 8E, Ch. 3 § 380.10(g), “Early Termination”

16   (Monograph 109) (rev’d 2010).
17
              On February 16, 2012, the Honorable Robert Holmes Bell, Chair of the Committee on
18
     Criminal Law of the Judicial Conference, issued a memorandum to all United States District
19
     Court Judges encouraging them to grant early termination of supervised release in appropriate
20
     cases as an effort to reduce expenditures in the probation and pretrial services programs.
21
     Terminating “appropriate cases before they reach their full term saves resources and allows
22
     officers to focus on offenders who continue to pose the greatest risk of recidivism.” Judge Bell’s
23
     memorandum notes that supervision costs approximately $3,938 per year per case. Analysis by
24
     the Administrative Office of the Courts indicates that offenders who received early termination
25
     were “arrested less often, for less serious charges, and were sentenced to terms of imprisonment
26
     less often.” Accordingly, “[f]rom a policy standpoint, it appears that the above criteria, when
27
     properly applied, does not jeopardize public safety.” Id.
28

       Motion for Early Termination of Supervised Release   -2-                          U.S. v Richard Serrell
                                                                                         2:12-CR-00198-MCE
1    III.     MR. SERRELL SATISFIES ALL THE CRITERIA FOR EARLY TERMINATION
2             Mr. Serrell satisfies all factors set forth for early termination. As of April 2019, Mr.
3    Serrell has completed approximately twenty-one months of his thirty-six month term of
4    supervision and does not require any programming or treatment. Mr. Serrell emails a written
5    report once a month to the Probation Officer, but requires no services. Mr. Serrell has been fully
6    compliant with all the standard and special conditions of supervision. He has completed one year
7    of substance abuse testing and has passed all his drug tests.
8             Mr. Serrell pled guilty to a violation of Title 21 U.S.C. 841(a)(1) – Manufacture of at
9    Least 50 Marijuana Plants on December, 10, 2015. On May 19, 2016 Mr. Serrell was sentenced
10   to a term of one year and one day in custody and a supervised release term of thirty-six months.
11   There was no restitution ordered against Mr. Serrell. Before he served time in custody, he was
12   under the supervision of Pretrial Services from May 2012 until June 2016. Since his release from
13   custody in July 2017, Mr. Serrell has fully complied with all requirements of supervised release.
14   He has demonstrated that he is more than capable of living a law-abiding life, being a productive
15   member of society, and that further supervised release is not necessary to protect the public.
16            Mr. Serrell has maintained stable employment since his release from custody. In 2014,
17   Mr. Serrell got a job at The Grill Studios in Emeryville, California and worked there for two
18   years until he was incarcerated in 2016. Immediately upon his release from custody in July 2017,
19   Mr. Serrell was eager to reintegrate into society and resumed his position at The Grill Studios
20   where he worked until December 2018. While at The Grill Studios, Mr. Serrell assisted many
21   organizations with recording and media projects including San Francisco State University,
22   University of California, Berkley, the Oakland School District, and the Oakland Police
23   Department. Throughout his time at The Grill Studios, Mr. Serrell demonstrated that he was an
24   “excellent employee” and “an incredibly valuable asset to [the] business.” (Exh. A [Reference
25   Letter 1]).
26            Recently, in January 2019, Mr. Serrell started a new career with REG Trading Company
27   (“REG”) in San Francisco, California. He works full time as a warehouse technician where he
28

       Motion for Early Termination of Supervised Release   -3-                            U.S. v Richard Serrell
                                                                                           2:12-CR-00198-MCE
1    loads and unloads trucks and delivers coffee supplies to businesses. Since Mr. Serrell has been
2    with REG, he has proven to be “very diligent and extremely proactive.” (Exh. B [Reference
3    Letter 2]). The director of operations at REG has noted Mr. Serrell’s strong work ethic and
4    describes him as “a valuable asset and a very thorough employee who assists in problem solving
5    issues…” Id.
6             Mr. Serrell’s recent career change was motivated by ongoing financial hardships. Before
7    his arrest in 2012, Mr. Serrell made a gainful living as a writer, performer, and producer and was
8    financially self-sufficient. See Sentencing Memorandum, docket no. 1065 at p. 2-3. From 1989
9    until 2012, a significant portion of Mr. Serrell’s income stemmed from his performances as a
10   main act and as an opening act for other artists. Id. at p. 3. However, Mr. Serrell’s probationary
11   status while under the supervision of Pretrial Services from 2012 until 2016 and his current
12   status on Supervised Release has prevented him from accepting offers to tour with his music.
13   Because of Mr. Serrell’s specialized and narrow employment skills, it has been difficult to for
14   him to obtain gainful employment outside of the music industry that adequately covers his
15   monthly expenses. Over the last two years, Mr. Serrell has resorted to selling his assets,
16   including his vehicle, so that he can meet his financial obligations. Mr. Serrell has also been a
17   homeowner since 1999 and fears that he might lose his home given his current financial
18   situation.
19            Termination of Mr. Serrell’s supervised release term would not only help him earn a
20   more gainful income, it would also enable him to provide financial assistance to his two children,
21   as he did before he was incarcerated. Mr. Serrell has always taken great pride in being a father
22   and has done the best he can to provide both personal and financial support to his children. Mr.
23   Serrell put his daughter through private school from kindergarten through college. He ensured
24   that her “tuition, uniforms, and extensive extracurricular activities were taken care of.” (Exh. C
25   [Reference Letter 3]). In addition, when his daughter was accepted to college in Los Angeles,
26   California, he was able to buy her her first car so that she could easily get to and from school.
27   Mr. Serrell has a son that is now eight years old and he would like to provide the same
28

       Motion for Early Termination of Supervised Release   -4-                         U.S. v Richard Serrell
                                                                                        2:12-CR-00198-MCE
1    opportunities to his son as he did for his daughter. Terminating Mr. Serrell’s remaining term of
2    supervised release would give him the opportunity to reenter the music industry where he could
3    use his specialized skills and earn a more gainful income to cover his financial expenses and
4    financially support his family.
5            Mr. Serrell has demonstrated that he is capable of living a law-abiding life. He has
6    complied with all the requirements of his supervised release according to the probation officer.
7    He is a loving parent and a hardworking and valued employee. Mr. Serrell has fully reintegrated
8    into the community and does not need supervised release to provide him with any educational or
9    vocational training, medical care, or any other correctional treatment.
10           Mr. Serrell satisfies every factor for consideration in 18 U.S.C. § 3583(e). Given Mr.
11   Serrell’s commendable reentry into the community, outstanding performance on supervised
12   release, and the support of the Probation Office for this motion, he respectfully requests that the
13   Court order that his term of supervision be terminated under 18 U.S.C. § 3583(e). The
14   Government has indicated that it will not oppose. Should the Court feel that a hearing is
15   unnecessary, a proposed order is attached.
16
      Dated: May 1, 2019
17
                                                           HEATHER E. WILLIAMS
18                                                         Federal Defender
19
                                                           /s/ RACHELLE BARBOUR
20                                                         Rachelle Barbour
                                                           Attorney for Defendant
21
                                                           /s/ JESSICA GANDARA
22                                                         JESSICA GANDARA
                                                           Certified Law Student
23
24
25
26
27
28

      Motion for Early Termination of Supervised Release    -5-                         U.S. v Richard Serrell
                                                                                        2:12-CR-00198-MCE
1                                                          ORDER
2
             Pursuant to 18 U.S.C §3583(e)(1), the Court hereby TERMINATES the term of
3
     supervised release imposed in this case and discharges RICHARD SERRELL for the reasons set
4
5    forth above.

6            IT IS SO ORDERED.
7    Dated: May 2, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Motion for Early Termination of Supervised Release    -6-                 U.S. v Richard Serrell
                                                                                2:12-CR-00198-MCE
